497 F.2d 1343
182 U.S.P.Q. 6
The NATIONAL LAMPOON, INC., Plaintiff-Appellee,v.AMERICAN BROADCASTING COMPANIES, INC., et al., Defendants-Appellants.
No. 1088, Docket 74-1441.
United States Court of Appeals, Second Circuit.
Argued April 25, 1974.Decided May 2, 1974.

Appeal from judgment of United States District Court for the Southern District of New York; Charles L. Brieant, Jr., Judge.
Gordon T. King, New York City (Coudert Brothers, Carleton G. Eldridge, Jr., New York City, on the brief), for defendants-appellants.
Harry I. Rand, New York City (Botein, Hays, Sklar & Herzberg, Julian L. Weber, Anthony S. Kaufmann, New York City, on the brief), for plaintiff-appellee.
Before LUMBARD and FEINBERG, Circuit Judges, and JAMESON, District judge.1
PER CURIAM:


1
Defendants American Broadcasting Companies, Inc., George Schlatter Enterprises, Inc. and George Schlatter appeal from a judgment of the United States District Court for the Southern District of New York, Charles L. Brieant, Jr., J., entered in favor of plaintiff-appellee The National Lampoon, Inc. after a trial without a jury, which permanently enjoined appellants from using the words 'National Lampoon' or 'lampoon' as the title for a television program and from using any set spelling the word 'lampoon' in such a program.  In his thorough opinion, reported at 376 F. Supp. 733 (1974), the judge justifiably found that the defendant broadcasting company had deliberately attempted to exploit National Lampoon's well-known name and reputation in directing preparation of the pilot program by the other two defendants.  On this basis alone the injunctive order should be affirmed, although we do not imply that the other grounds relied upon by the district court would not be sufficient, were we called upon to consider them.


2
Judgment affirmed.



1
 Of the United States District Court for the District of Montana, sitting by designation